Exhibit 10.1

 



Execution Version

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

SIXTH AMENDMENT (this “Amendment”), dated as of February 1, 2019, among SiteOne
Landscape Supply Holding, LLC (formerly known as JDA Holding LLC), a Delaware
limited liability company (the “Parent Borrower”), SiteOne Landscape Supply, LLC
(formerly known as John Deere Landscapes LLC), a Delaware limited liability
company (the “OpCo Borrower”; together with the Parent Borrower, the “Borrowers”
and each, a “Borrower”), UBS AG, STAMFORD BRANCH, as administrative agent (in
such capacity, the “Administrative Agent”) and collateral agent (in such
capacity, the “Collateral Agent”) for the several banks and other financial
institutions from time to time party to the Credit Agreement (as defined below),
the Lenders party hereto and the Guarantors party hereto and the Granting
Parties (as defined in the ABL GCA (as defined below)). Capitalized terms used
herein and not defined shall have the meaning set forth in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, the Borrowers are party to that certain Credit Agreement, dated as of
December 23, 2013 (as amended, supplemented, waived or otherwise modified, the
“Credit Agreement”) among the Borrowers, the Subsidiary Borrowers from time to
time party thereto, the Lenders party thereto, the Administrative Agent and the
Collateral Agent;

 

WHEREAS, with respect to any Lender holding any Loan or Commitment under the
Credit Agreement immediately prior to the Amendment Effective Date (as
hereinafter defined) whose executed counterpart of this Amendment has not been
received by the Administrative Agent on a deadline as announced by the
Administrative Agent to the Lenders (the “Non-Consenting Lenders”), which
deadline shall be at 5:00pm New York City time on Wednesday, January 30, 2019
(the “Consent Deadline”), pursuant to Section 11.1(g) of the Credit Agreement,
the Borrower Representative requires that each such Non-Consenting Lender assign
all of its rights and obligations under the Credit Agreement and the Loan
Documents, including such Non-Consenting Lender’s Loans and Commitments, to the
other Lenders (including the Additional Lenders) that shall assume such
interests, rights and obligations;

 

WHEREAS, pursuant to Subsection 11.1(a) of the Credit Agreement, the Borrowers,
the Administrative Agent and the Lenders holding any Loan or Commitment under
the Credit Agreement immediately prior to the Amendment Effective Date whose
executed counterpart of this Amendment has been received by the Administrative
Agent by the Consent Deadline (the “Consenting Lenders”) have agreed to the
amendment of the Credit Agreement on the terms and conditions set forth herein;

 

WHEREAS, the Consenting Lenders and the Additional Lenders, after giving effect
to any assignments pursuant to Subsection 11.1(g) of the Credit Agreement as set
forth above, represent Lenders holding 100% of the Loans and Commitments under
the Credit Agreement;

 

WHEREAS, pursuant to Subsection 11.1 of the Credit Agreement, the Borrowers, the
Administrative Agent and the Lenders party hereto, constituting all of the
Lenders immediately prior to giving effect to the Amendment, agree to amend the
Credit Agreement as set forth herein;

 



 

 

 

WHEREAS, pursuant to Subsection 2.6 of the Credit Agreement, the Borrowers have
requested, and certain Lenders party hereto have agreed to provide, an
Incremental Facility Increase in the amount of $50,000,000;

 

WHEREAS, the Borrowers are party to the ABL Guarantee and Collateral Agreement,
dated as of December 23, 2013 (as amended, supplemented, waived or otherwise
modified, the “ABL GCA”) made by the Borrowers and the other Granting Parties
(as defined in the ABL GCA) party thereto from time to time in favor of the
Collateral Agent; and

 

WHEREAS, pursuant to Subsection 9.1 of the ABL GCA, the Collateral Agent,
Borrowers and the other Granting Parties (as defined in the ABL GCA) agree to
amend the ABL GCA as set forth herein;

 

WHEREAS each of UBS Securities LLC, JPMorgan Chase Bank N.A. and Deutsche Bank
Securities Inc. have acted as Lead Arrangers and Documentation Agents in
connection with this Amendment;

 

WHEREAS Bank of America, N.A. has acted as a Documentation Agent in connection
with this Amendment;

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION One – Amendments to the Loan Documents.

 

(a)       General Amendments to Credit Agreement: Subject to the satisfaction of
the conditions set forth in Section Two hereof:

 

(1)           Upon the increase in the Commitments under the Credit Agreement
pursuant to the Amendment becoming effective, each Lender immediately prior to
such increase that is providing less than its ratable share of the increase in
the Commitments (each, a “Commitment Decrease Lender”) shall automatically and
without further act be deemed to have assigned to each Lender providing more
than its ratable share of the increase in the Commitments, including each
Additional Lender (as defined below) (each, a “Commitment Increase Lender”) a
portion of, and each such Commitment Increase Lender will automatically and
without further act be deemed to have assumed a portion of, such Commitment
Decrease Lender’s participations under the Credit Agreement in outstanding
Letters of Credit such that on the Amendment Effective Date, after giving effect
to each such deemed assignment and assumption of such participations, the
percentage of the aggregate outstanding participations in Letters of Credit
issued under the Credit Agreement held by each Lender (including each such
Commitment Increase Lender) will equal an amount (expressed as a percentage)
equal to (a) such Lender’s Commitment divided by (b) the aggregate Commitments
of all Lenders. Such amounts are specified in Schedule A hereto.

 



 2 

 

 

(2)           Upon the increase in the Commitments under the Credit Agreement
pursuant to the Amendment becoming effective, pursuant to Subsection 11.1(g) of
the Credit Agreement, each Commitment Decrease Lender shall assign to each
Commitment Increase Lender, pursuant to Subsection 11.6 of the Credit Agreement,
a portion of, and each such Commitment Increase Lender shall assume a portion
of, such Commitment Decrease Lender’s outstanding Loans under the Credit
Agreement together with all obligations of the Borrowers owing to the Commitment
Decrease Lenders relating to the Loans so assigned, such that on the Amendment
Effective Date, after giving effect to each such assignment and assumption, the
percentage of the aggregate outstanding Loans under the Credit Agreement held by
each Lender (including each such Commitment Increase Lender) will equal an
amount (expressed as a percentage) equal to (a) such Lender’s Commitment divided
by (b) the aggregate Commitments of all Lenders.

 

(3)           The introductory paragraph of the Credit Agreement is hereby
amended by replacing the text “and by that certain Omnibus Amendment dated as of
May 24, 2017” with the text “, by that certain Omnibus Amendment dated as of May
24, 2017 and by that certain Sixth Amendment dated as of February 1, 2019”.

 

(4)            Subsection 1.1 of the Credit Agreement is hereby amended as
follows:

 

(i)       by adding the following new defined terms in the appropriate
alphabetical order:

 

“Cash Capped Incremental Facility”: as defined in the definition of “Maximum
Incremental Facilities Amount”.

 

“Delaware Divided LLC”: any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

 

“Delaware LLC”: any limited liability company organized or formed under the laws
of the State of Delaware.

 

“Delaware LLC Division”: the statutory division of any Delaware LLC into two or
more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited Liability
Company Act.

 

“Ratio Incremental Facility”: as defined in the definition of “Maximum
Incremental Facilities Amount”.

 

“Sixth Amendment Effective Date”: February 1, 2019.

 

(ii)      by amending and restating the definition of “Applicable Commitment Fee
Rate” as follows:

 

“Applicable Commitment Fee Rate”:

 



 3 

 

 

(a)  prior to the Sixth Amendment Effective Date, a rate per annum equal to the
rate set forth below opposite the applicable Average Daily Used Percentage:

 

Level

Average Daily Used Percentage

Commitment Fee Rate

I Greater than 50% 0.250% II Less than or equal to 50% 0.375%

 

Each change in the Applicable Commitment Fee Rate resulting from a change in
Average Daily Used Percentage for the most recent Fiscal Quarter ended
immediately preceding the first day of a Fiscal Quarter shall be effective with
respect to all Unutilized Commitments in effect on and after such first day of
such Fiscal Quarter. Notwithstanding the foregoing, Average Daily Used
Percentage (i) shall be deemed to be in Level I from the Closing Date to the
date of delivery to the Administrative Agent of the Borrowing Base Certificate
required by Subsection 7.2(f) for the first Fiscal Quarter ended at least three
months after the Closing Date and (ii) shall be deemed to be in Level II at any
time (after the expiration of the applicable cure period) during which the
Borrower Representative has failed to deliver the Borrowing Base Certificate
required by Subsection 7.2(f).

 

In addition, at all times while an Event of Default known to the Borrower
Representative shall have occurred and be continuing, the Applicable Commitment
Fee Rate shall not decrease from that previously in effect as a result of the
delivery of such Borrowing Base Certificate.



(b)  on and following the Sixth Amendment Effective Date, 0.250% per annum.

 

(iii)     by amending and restating the definition of “Applicable Margin” as
follows:

 

“Applicable Margin”: a rate per annum equal to the rate set forth below for the
applicable type of Loan and opposite the applicable Average Daily Excess
Availability Percentage:

 

Level

Average Daily Excess

Availability Percentage

Applicable Margin

Alternate Base

Rate

Adjusted

LIBOR

I Less than or equal to 33% 0.75% 1.75% II Greater than 33% but less than or
equal to 66% 0.50% 1.50% III Greater than 66% 0.25% 1.25%

 



 4 

 

 

Each change in the Applicable Margin resulting from a change in Average Daily
Excess Availability Percentage for the most recent Fiscal Quarter ended
immediately preceding the first day of a Fiscal Quarter shall be effective with
respect to all Loans and Letters of Credit outstanding on and after such first
day of such Fiscal Quarter. Notwithstanding the foregoing, Average Daily Excess
Availability Percentage shall be deemed to be in Level I at any time (after the
expiration of the applicable cure period) during which the Borrower
Representative has failed to deliver the Borrowing Base Certificate required by
Subsection 7.2(f).

 

In addition, at all times while an Event of Default known to the Borrower
Representative shall have occurred and be continuing, the Applicable Margin
shall not decrease from that previously in effect as a result of the delivery of
such Borrowing Base Certificate.

 

(iv)     by amending the definition of “Asset Sale” by (1) including the text
“including by way of a Delaware LLC Division” following the text “any sale,
issuance, conveyance, transfer lease or disposition”, (2) deleting the text
“and” from clause (h) thereof and (3) replacing the text “.” in clause (i)
thereof with the text “; and (j) any Delaware LLC Division if such Delaware
Divided LLC becomes a Restricted Subsidiary.” as a new clause (j).

 

(v)      by amending and restating the definition of “Borrowing Base” as
follows:

 

““Borrowing Base”: as of any date of determination, shall equal the Tranche A
Borrowing Base.

 

(vi)     by amending and restating the definition of “Change of Control” as
follows:

 

““Change of Control”: (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing Date)
other than one or more Permitted Holders, shall be the “beneficial owner” of
(A) so long as Holdings is a Subsidiary of any Parent Entity, shares or units of
Voting Stock having more than 50.0% of the total voting power of all outstanding
shares of such Parent Entity (other than a Parent Entity that is a Subsidiary of
another Parent Entity) and (B) if Holdings is not a Subsidiary of any Parent
Entity, shares or units of Voting Stock having more than 50.0% of the total
voting power of all outstanding shares of Holdings; (ii) Holdings shall cease to
own, directly or indirectly, 100.0% of the Capital Stock of the Parent Borrower
(or any Successor Borrower), unless Holdings and the Parent Borrower shall have
been merged, consolidated or amalgamated with one another; or (iii) a “Change of
Control” (or comparable term) as defined in the Term Loan Credit Agreement
relating to Indebtedness and unused commitments thereunder in an aggregate
principal amount equal to or greater than $25,000,000. Notwithstanding anything
to the contrary in the foregoing, the Transactions shall not constitute or give
rise to a Change of Control.”

 



 5 

 

 

(vii)    by amending the definition of “Commitment” by deleting the last
sentence thereof and replacing it with the text “The amount of the aggregate
Commitments of the Lenders as of the Sixth Amendment Effective Date is
$375,000,000.”

 

(viii)   by amending and restating the definition of “Consolidated Net Income”
as follows:

 

“Consolidated Net Income”: for any period, the net income (loss) of the Parent
Borrower and its Restricted Subsidiaries, determined on a Consolidated basis in
accordance with GAAP and before any reduction in respect of Preferred Stock
dividends; provided that, without duplication, there shall not be included in
such Consolidated Net Income:

 

(i)       any net income (loss) of any Person if such Person is not the Parent
Borrower or a Restricted Subsidiary, except that (A) the Parent Borrower’s or
any Restricted Subsidiary’s net income for such period shall be increased by the
aggregate amount actually distributed by such Person during such period to the
Parent Borrower or a Restricted Subsidiary as a dividend or other distribution
(subject, in the case of a dividend or other distribution to a Restricted
Subsidiary, to the limitations contained in clause (ii) below), to the extent
not already included therein, and (B) the Parent Borrower’s or any Restricted
Subsidiary’s equity in the net loss of such Person shall be included to the
extent of the aggregate Investment of the Parent Borrower or any of its
Restricted Subsidiaries in such Person,

 

(ii)       (x) any gain or loss realized upon the sale, abandonment or other
disposition of any asset of the Parent Borrower or any Restricted Subsidiary
(including pursuant to any sale/leaseback transaction) that is not sold,
abandoned or otherwise disposed of in the ordinary course of business (as
determined by the Borrower Representative in good faith) and (y) any gain or
loss realized upon the disposal, abandonment or discontinuation of operations of
the Parent Borrower or any Restricted Subsidiary, and any income (loss) from
disposed, abandoned or discontinued operations (but if such operations are
classified as discontinued because they are subject to an agreement to dispose
of such operations, only when and to the extent such operations are actually
disposed of), including in each case any closure of any branch,

 

(iii)       any extraordinary, unusual or nonrecurring gain, loss or charge
(including fees, expenses and charges associated with the Transactions and any
acquisition, merger, consolidation or amalgamation after the date hereof or any
accounting change),

 



 6 

 

 

(iv)      the cumulative effect of a change in accounting principles,

 

(v)       all deferred financing costs written off and premiums paid in
connection with any early extinguishment of Indebtedness or obligations under
Hedging Agreements or other derivative instruments,

 

(vi)      any unrealized gains or losses in respect of Hedging Agreements,

 

(vii)     any unrealized foreign currency translation gains or losses, including
in respect of Indebtedness of any Person denominated in a currency other than
the functional currency of such Person,

 

(viii)    any non-cash compensation charge arising from any grant of limited
liability company interests, stock, stock options or other equity based awards,

 

(ix)       to the extent otherwise included in Consolidated Net Income, any
unrealized foreign currency translation gains or losses, including in respect of
Indebtedness or other obligations of the Parent Borrower or any Restricted
Subsidiary owing to the Parent Borrower or any Restricted Subsidiary,

 

(x)       any non-cash charge, expense or other impact attributable to
application of the purchase or recapitalization method of accounting (including
the total amount of depreciation and amortization, cost of sales or other
non-cash expense resulting from the write-up of assets to the extent resulting
from such purchase or recapitalization accounting adjustments), non-cash charges
for deferred tax valuation allowances and non-cash gains, losses, income and
expenses resulting from fair value accounting required by the applicable
standard under GAAP,

 

(xi)       expenses related to the conversion of various employee benefit
programs in connection with the Transactions, and non-cash compensation related
expenses,

 

(xii)      to the extent covered by insurance and actually reimbursed (or the
Borrower Representative has determined that there exists reasonable evidence
that such amount will be reimbursed by the insurer and such amount is not denied
by the applicable insurer in writing within 180 days and is reimbursed within
365 days of the date of such evidence (with a deduction in any future
calculation of Consolidated Net Income for any amount so added back to the
extent not so reimbursed within such 365 day period)), any expenses with respect
to liability or casualty events or business interruption; and

 

(xiii)     any expenses, charges and losses in the form of earn-out obligations
and contingent consideration obligations (including to the extent accounted for
as performance and retention bonuses, compensation or otherwise) and adjustments
thereof and purchase price adjustments, in each case paid in connection with any
acquisition, merger or consolidation or Investment;

 



 7 

 

 

provided, further, that (1) the exclusion of any item pursuant to the foregoing
clauses (i) through (xiii) shall also exclude the tax impact of any such item,
if applicable, and (2) for purposes of determining Consolidated Net Income,
taxes shall be determined as if the Parent Borrower were treated as a
corporation for U.S. federal, state and local income tax purposes.

 

In the case of any unusual or nonrecurring gain, loss or charge not included in
Consolidated Net Income pursuant to clause (iii) above in any determination
thereof, the Borrower Representative will deliver a certificate of a Responsible
Officer to the Administrative Agent promptly after the date on which
Consolidated Net Income is so determined, setting forth the nature and amount of
such unusual or nonrecurring gain, loss or charge.

 

(ix)      by amended and restating the definition of “EBITDA” as follows:

 

“EBITDA”: for any period, the Consolidated Net Income for such period, plus, in
each case without duplication, (x) the following to the extent deducted in
calculating such Consolidated Net Income: (i) provision for all taxes (whether
or not paid, estimated or accrued) based on income, profits or capital
(including penalties and interest, if any), (ii) Consolidated Interest Expense,
all items excluded from the definition of Consolidated Interest Expense pursuant
to clause (iii) thereof (other than Special Purpose Financing Expense (as
defined in the Term Loan Credit Agreement)), any Special Purpose Financing Fees
(as defined in the Term Loan Credit Agreement), and to the extent not reflected
in Consolidated Interest Expense, costs of surety bonds in connection with
financing activities, (iii) depreciation, (iv) amortization (including but not
limited to amortization of goodwill and intangibles and amortization and
write-off of financing costs), (v) any non-cash charges or non-cash losses,
(vi) any expenses or charges related to any equity offering, Investment or
Indebtedness permitted by this Agreement (whether or not consummated or
incurred, and including any offering or sale of Capital Stock to the extent the
proceeds thereof were intended to be contributed to the equity capital of the
Parent Borrower or its Restricted Subsidiaries), (vii) the amount of any loss
attributable to non-controlling interests, (viii) all deferred financing costs
written off and premiums paid in connection with any early extinguishment of
Hedging Obligations or other derivative instruments, (ix) any management,
monitoring, consulting and advisory fees and related expenses paid to any of
CD&R, Deere and their respective Affiliates, (x) interest and investment income,
(xi) the amount of loss on any Financing Disposition (as defined in the Term
Loan Credit Agreement), and (xii) any costs or expenses pursuant to any
management or employee stock option or other equity-related plan, program or
arrangement, or other benefit plan, program or arrangement, or any equity
subscription or equityholder agreement, to the extent funded with cash proceeds
contributed to the capital of the Parent Borrower or an issuance of Capital
Stock of the Parent Borrower (other than Disqualified Capital Stock) and
excluded from the calculation set forth in Subsection 8.2(a)(3), plus (y) the
amount of net cost savings projected by the Borrower Representative in good
faith to be realized as the result of actions taken or to be taken on or prior
to the date that is 18 months after the Closing Date, or 18 months after the
consummation of any operational change, respectively, and prior to or during
such period (calculated on a pro forma basis as though such cost savings had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions (which adjustments may be
incremental to pro forma adjustments made pursuant to the proviso to the
definition of “Consolidated Fixed Charge Coverage Ratio” or “Total Leverage
Ratio”).

 



 8 

 

 

(x)      by amending the definition of “Foreign Borrowing Base” to replace both
instances of “85%” with “90.0%”.

 

(xi)     by amending and restating the definition of “LCA Election” as follows:

 

““LCT Election”: as defined in Subsection 1.2(k).”

 

(xii)       by amending and restating the definition of “LCA Test Date” as
follows:

 

““LCT Test Date”: as defined in Subsection 1.2(i).”

 

(xiii)       by amending and restating the definition of “Limited Condition
Acquisition” as follows:

 

““Limited Condition Transaction”: (x) any acquisition, including by way of
merger, amalgamation, consolidation or other business combination or the
acquisition of Capital Stock or otherwise, by one or more of the Parent Borrower
and its Subsidiaries of any assets, business or Person or any other Investment
permitted by this Agreement, in each case, whose consummation is not conditioned
on the availability of, or on obtaining, third party financing or (y) any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Capital Stock or Preferred Stock requiring
irrevocable notice in advance of such redemption, repurchase, defeasance,
satisfaction and discharge or repayment.”

 

(xiv)   by amending and restating the definition of “Loan Documents” as follows:

 

“Loan Documents”: this Agreement, the First Amendment to this Agreement dated as
of April 23, 2014, the Second Amendment to this Agreement dated as of October
24, 2014, the Third Amendment to this Agreement dated as of February 13, 2015,
the Fourth Amendment to this Agreement dated as of October 20, 2015, the Omnibus
Amendment to this Agreement dated as of May 24, 2017 and the Sixth Amendment to
this Agreement dated as of February 1, 2019, the Notes, the L/C Requests, the
ABL/Term Loan Intercreditor Agreement, the Guarantee and Collateral Agreement,
any Junior Lien Intercreditor Agreement (on and after the execution thereof),
each other document designated a “Loan Document” by the Borrower Representative
and the Administrative Agent, each Other Intercreditor Agreement (on and after
the execution thereof), and any other Security Documents, each as amended,
supplemented, waived or otherwise modified from time to time.

 



 9 

 

 

(xv)    by amending and restating the definition of “Maximum Incremental
Facilities Amount” as follows:

 

““Maximum Incremental Facilities Amount”: at any date of determination, the sum
of (i) (a) on or prior to the Sixth Amendment Effective Date, $100,000,000 and
(b) following the Sixth Amendment Effective Date, an amount equal to the greater
of (1) $175,000,000 and (2) Consolidated EBITDA for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination for which consolidated financial statements of the Parent Borrower
are available (amounts incurred pursuant to this clause (i), the “Cash Capped
Incremental Facility”) plus (ii) an unlimited amount if, after giving effect to
the incurrence of such amount (or, at the Borrower Representative’s option, on
the date of the initial commitment to lend such additional amount after giving
pro forma effect to the incurrence of the entire committed amount of such
additional amount), the Consolidated Secured Leverage Ratio (as defined in the
Term Loan Credit Agreement) shall not exceed 5.00 to 1.00 (as set forth in a
certificate of a Responsible Officer of the Borrower Representative delivered to
the Administrative Agent at the time of such incurrence, together with
calculations demonstrating compliance with such ratio (amounts incurred pursuant
to this clause (ii), the “Ratio Incremental Facility”) (it being understood that
(A) if pro forma effect is given to the entire committed amount of any such
additional amount on the date of initial borrowing of such Indebtedness or entry
into the definitive agreement providing the commitment to fund such
Indebtedness, such committed amount may thereafter be borrowed and reborrowed,
in whole or in part, from time to time, without further compliance with this
clause (ii) and (B) for purposes of so calculating the Consolidated Secured
Leverage Ratio under this clause (ii), any additional amount Incurred pursuant
to this clause (ii) shall be treated as if such amount is Consolidated Secured
Indebtedness (as defined in the Term Loan Credit Agreement), regardless of
whether such amount is actually secured)); provided that, at the Borrower
Representative’s option, capacity under the Ratio Incremental Facility shall be
deemed to be used before capacity under the Cash Capped Incremental Facility.”

 

(xvi)   by amending and restating the definition of “Termination Date” as
follows:

 

“Termination Date”: the date which is the five year anniversary of the Sixth
Amendment Effective Date.

 



 10 

 

 

(xvii)  by amending and restating the definition of “Tranche” as follows:

 

““Tranche”: each Tranche of Loans available hereunder, with there being two
tranches on the Sixth Amendment Effective Date; namely, Tranche A and the
Swingline.

 

(xviii)  by amending and restating clauses (a) through (d) of the definition of
“Tranche A Borrowing Base” as follows:

 

“(a)    from November 1 of any year to the later of February 28 or February 29
of the following year, 90.0% of Eligible Credit Card Receivables and, during all
other periods, 85.0% of Eligible Credit Card Receivables, plus

 

(b)      from November 1 of any year to the later of February 28 or February 29
of the following year, 90.0% of Eligible Deere Revolving Plan Receivables and,
during all other periods, 85.0% of Eligible Deere Revolving Plan Receivables,
plus

 

(c)      from November 1 of any year to the later of February 28 or February 29
of the following year, 90.0% of Eligible Accounts and, during all other periods,
85.0% of Eligible Accounts, plus

 

(d)      from November 1 of any year to the later of February 28 or February 29
of the following year, 90.0% of the Net Orderly Liquidation Value of Eligible
Inventory and, during all other periods, 85.0% of the Net Orderly Liquidation
Value of Eligible Inventory, plus”.

 

(xix)    by deleting the definition of “Tranche A Commitment” in its entirety.

 

(xx)    by deleting the definition of “Tranche A Loans” in its entirety.

 

(xxi)   by deleting the definition of “Tranche A-1 Borrowing Base” in its
entirety.

 

(xxii)  by deleting the definition of “Tranche A-1 Loans” in its entirety.

 

(5)           Schedule A to the Credit Agreement is hereby amended by deleting
it in its entirety and replacing it with Schedule A attached hereto.

 

(6)           Subsection 1.2(j) of the Credit Agreement is hereby amended and
restated as follows:

 



 11 

 

 

“(j)          In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of determining compliance with any
provision of this Agreement which requires that no Default, Event of Default or
Specified Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable, such condition shall, at the option of the
Borrower Representative, be deemed satisfied, so long as no Default, Event of
Default or Specified Default, as applicable, exists on the date (x) a definitive
agreement for such Limited Condition Transaction is entered into, (y) in
connection with an acquisition to which the United Kingdom City Code on
Takeovers and Mergers (or any equivalent thereof under the laws, rules or
regulations in any other applicable jurisdiction) applies, on which a “Rule 2.7
announcement” of a firm intention to make an offer in respect of a target of a
Limited Condition Transaction is made (or the equivalent notice under such
equivalent laws, rules or regulations in such other applicable jurisdiction) or
(z) irrevocable notice of redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness, Disqualified Capital Stock or Preferred
Stock is given. For the avoidance of doubt, if the Borrower Representative has
exercised its option under the first sentence of this clause (h), and any
Default, Event of Default or Specified Default, as applicable, occurs following
the date (x) a definitive agreement for the applicable Limited Condition
Transaction was entered into, (y) in connection with an acquisition to which the
United Kingdom City Code on Takeovers and Mergers (or any equivalent thereof
under the laws, rules or regulations in any other applicable jurisdiction)
applies, on which a “Rule 2.7 announcement” of a firm intention to make an offer
in respect of a target of a Limited Condition Transaction is made (or the
equivalent notice under such equivalent laws, rules or regulations in such other
applicable jurisdiction) or (z) irrevocable notice of redemption, repurchase,
defeasance, satisfaction and discharge or repayment of Indebtedness,
Disqualified Capital Stock or Preferred Stock is given and prior to the
consummation of such Limited Condition Transaction, any such Default, Event of
Default or Specified Default, as applicable, shall be deemed to not have
occurred or be continuing for purposes of determining whether any action being
taken in connection with such Limited Condition Transaction is permitted
hereunder.”

 

(7)       Subsection 1.2(k) of the Credit Agreement is hereby amended and
restated as follows:

 

“(k)         In connection with any action being taken in connection with a
Limited Condition Transaction, for purposes of:

 

(i)       determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated Fixed Charge Coverage Ratio, the
Consolidated Secured Leverage Ratio or the Consolidated Total Leverage Ratio or
any other financial measure (but not, for the avoidance of doubt, in determining
compliance with the Payment Condition for any purpose hereunder);

 

(ii)      testing baskets set forth in this Agreement (including baskets
measured as a percentage of Consolidated Total Assets); or

 



 12 

 

 

(iii)     any other determination as to whether any such Limited Condition
Transaction and any related transactions (including any financing thereof)
complies with the covenants or agreements contained in this Agreement;

 

in each case, at the option of the Borrower Representative (the Borrower
Representative’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), the date of determination of whether
any such action is permitted hereunder, shall be deemed to be the date (x) a
definitive agreement for such Limited Condition Transaction is entered into, (y)
in connection with an acquisition to which the United Kingdom City Code on
Takeovers and Mergers (or any equivalent thereof under the laws, rules or
regulations in any other applicable jurisdiction) applies, on which a “Rule 2.7
announcement” of a firm intention to make an offer in respect of a target of a
Limited Condition Transaction is made (or the equivalent notice under such
equivalent laws, rules or regulations in such other applicable jurisdiction) or
(z) irrevocable notice of redemption, repurchase, defeasance, satisfaction and
discharge or repayment of Indebtedness, Disqualified Capital Stock or Preferred
Stock is given, as applicable (the “LCT Test Date”), and if, after giving pro
forma effect to the Limited Condition Transaction and the other transactions to
be entered into in connection therewith (including any incurrence or discharge
of Indebtedness and Liens and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent four consecutive fiscal quarters
ending prior to the LCT Test Date for which consolidated financial statements of
the OpCo Borrower are available, the OpCo Borrower could have taken such action
on the relevant LCT Test Date in compliance with such ratio, basket or amount,
such ratio, basket or amount shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower Representative has made an LCT Election and
any of the ratios, baskets or amounts for which compliance was determined or
tested as of the LCT Test Date are exceeded as a result of fluctuations in any
such ratio, basket or amount, including due to fluctuations in exchange rates or
in EBITDA or Consolidated Total Assets of the OpCo Borrower or the Person
subject to such Limited Condition Transaction or any applicable currency
exchange rate, at or prior to the consummation of the relevant transaction or
action, such ratios, baskets or amounts will not be deemed to have been exceeded
as a result of such fluctuations. If the Borrower Representative has made an LCT
Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of any ratio, basket or amount with respect to the
incurrence or discharge of Indebtedness or Liens, or the making of Restricted
Payments, Asset Sales, mergers, the conveyance, lease or other transfer of all
or substantially all of the assets of the Parent Borrower or the designation of
an Unrestricted Subsidiary on or following the relevant LCT Test Date and prior
to the earlier of the date on which such Limited Condition Transaction is
consummated or the definitive agreement for such Limited Condition Transaction
(if an acquisition or investment) is terminated or expires without consummation
of such Limited Condition Transaction, any such ratio, basket or amount shall be
calculated on a pro forma basis assuming such Limited Condition Transaction and
other transactions in connection therewith (including any incurrence or
discharge of Indebtedness and Liens and the use of proceeds thereof) have been
consummated.”

 



 13 

 

 

(8)            Subsection 2.1 of the Credit Agreement is hereby amended by
deleting the proviso at the end of clause (a) and replacing “;” at the end of
clause (a)(v) with“.”.

 

(9)           Subsection 3.3 of the Credit Agreement is hereby amended by
replacing the text “that are Tranche A Loans” in the first sentence thereof with
“that are Revolving Credit Loans”.

 

(10)          Subsection 4.16 of the Credit Agreement is hereby amended by (i)
replacing the text “90 days” in clause (g) thereof with the text “12 months” and
(ii) inserting “, provided that, notwithstanding the foregoing, if amounts in
any such acquired demand deposit accounts or new concentration accounts do not
exceed $3,000,000 in the aggregate, such acquired demand deposit accounts or new
concentration accounts shall not be required to comply with this Subsection
4.16(g).” at the end of clause (g) thereof.

 

(11)          Subsection 5.3 of the Credit Agreement is hereby amended by
including the text “(including Flood Insurance Laws)” immediately following
“Requirements of Law” in clause (d) thereof.

 

(12)          Subsection 5.23 of the Credit Agreement is hereby amended and
restated as follows:

 

“5.23       Anti-Terrorism

As of the Sixth Amendment Effective Date, to the extent applicable, except as
would not reasonably be expected to have a Material Adverse Effect, the Parent
Borrower and each Restricted Subsidiary is in compliance with (a) the PATRIOT
Act, (b) the Trading with the Enemy Act of the United States (50 U.S.C. App. §§
1 et seq.), as amended, and (c) any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”), U.S. Department
of State or United Nations Security Council, that are applicable to the Parent
Borrower and each Restricted Subsidiary (collectively, “Sanctions”) and any
other enabling legislation or executive order relating thereto.  Neither any
Loan Party nor, except as would not reasonably be expected to have a Material
Adverse Effect, (i) any Restricted Subsidiary that is not a Loan Party or (ii)
to the knowledge of the Parent Borrower, any director, officer or employee of
the Parent Borrower or any Restricted Subsidiary, is the target of any
Sanctions.  None of the Parent Borrower or any Restricted Subsidiary will
knowingly use the proceeds of the Loans or the Letters of Credit for the purpose
of funding or financing any activities or business of or with any Person, or in
any country or territory, that at the time of such funding or financing is
restricted under Sanctions.”

 

(13)         Subsection 7.1 of the Credit Agreement is hereby amended by
inserting “(or such longer period as would be permitted by the SEC if the Parent
Borrower were then subject to SEC reporting requirements as a non-accelerated
filer)” immediately following (1) “90th day” in clause (a) thereof and (2) “45th
day” in clause (b) thereof.

 



 14 

 

 

(14)         Subsection 7.2 of the Credit Agreement is hereby amended by (1)
replacing the text in clause (a) thereof with the text “[Reserved.]” and (2) in
clause (f), deleting the text “and the Tranche A-1 Borrowing Base (with
supporting calculations) substantially in the form of Exhibit K hereto (each, a
“Borrowing Base Certificate”)” and replacing it with the text “(with supporting
calculations) substantially in the form of Exhibit K hereto (a “Borrowing Base
Certificate”)”.

 

(15)         Subsection 8.2 of the Credit Agreement is hereby amended by
inserting the text “(including pursuant to a Delaware LLC Division)” immediately
following “business or assets” in the first sentence thereof.

 

(16)         Subsection 8.2(c) of the Credit Agreement is hereby amended by
inserting the text “other than with respect to any Delaware LLC Division,” at
the beginning of such clause (c).

 

(17)         Subsection 8.5 of the Credit Agreement is hereby amended by
replacing the text “engage in any Asset Sale with respect to any of the
Collateral, except that the Parent Borrower and its Restricted Subsidiaries
shall be allowed to engage in any Asset Sale” with the text “engage in any Asset
Sale with respect to any of the ABL Priority Collateral, except that the Parent
Borrower and its Restricted Subsidiaries shall be allowed to engage in any such
Asset Sale” in the first sentence.

 

(18)         Subsection 8.13 of the Credit Agreement is hereby amended by (1)
inserting the following text immediately preceding clause (ii) of the last
paragraph thereof: “provided that (if the Borrower Representative shall so
determine) any Indebtedness incurred pursuant to the Cash Capped Incremental
Facility shall cease to be deemed incurred or outstanding for purposes of such
definition but shall be deemed incurred for the purposes of the Ratio
Incremental Facility from and after the first date on which the Parent Borrower
could have incurred such Indebtedness under the Ratio Incremental Facility
without reliance on such provision;” and (2) deleting the text “clause (ii) of
the definition of Maximum Incremental Facility Amount” in clause (vi) thereof
and replacing it with “the Ratio Incremental Facility”.

 

(19)         Subsection 8.14 of the Credit Agreement is hereby amended by (1)
replacing the first proviso in clause (p) thereof with the following text:
“provided that the aggregate outstanding amount of obligations and liabilities
secured by such Liens (when created), when aggregated with the amount of all
other obligations and liabilities secured by other Liens incurred and
outstanding under this clause (p), shall not exceed the greater of (i)
$25,000,000 and (ii) the amount equal to 4.00% of Consolidated Total Assets at
the time such obligations are incurred;” and (2) replacing each instance of
“clause (ii) of the definition of Maximum Incremental Facilities Amount” in
clause (a) thereof and the last paragraph thereof with “the Ratio Incremental
Facility”.

 



 15 

 

 

(20)         Subsection 11.1(a)(ix) of the Credit Agreement is hereby amended by
(1) deleting the text “or “Tranche A-1 Borrowing Base” in each instance and (2)
deleting the text “and the Tranche A-1 Borrowing Base in each case”.

 

(21)         Subsection 11.1 of the Credit Agreement is hereby amended by adding
a new clause (h) as follows:

 

“(h)        Notwithstanding any provision herein to the contrary, following the
date upon which a Mortgage is delivered to the Collateral Agent with respect to
any Mortgaged Fee Property until the date that such Mortgage is released in
accordance with the Loan Documents, no modification of a Loan Document shall
add, increase, renew or extend any Loan, Commitment or Letter of Credit prior to
five Business Days from the date of the initial posting of such proposed
modification to the Platform.”

 

(b)      Collateral Amendments: Subject to the satisfaction of the conditions
set forth in Section Two hereof:

 

(1)           Subsection 1.1 of the ABL GCA is hereby amended by adding the
following new defined term in the appropriate alphabetical order:

 

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 

(2)           Subsection 3.3(h) of the ABL GCA is hereby amended by (1)
inserting “(i)” prior to “if the fair market value”, (2) changing “$5,000,000”
to “$7,500,000” and (3) adding “and (ii) is not located in an area identified as
a special flood hazard area by the Federal Emergency Management Agency or other
applicable agency in accordance with the Flood Insurance Laws” immediately
following the as-amended “$7,500,000 individually”.

 

(3)           Subsection 1.1 of the Credit Agreement is hereby amended by adding
the following new defined term in the appropriate alphabetical order:

 

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 



 16 

 

 

(4)       Subsection 7.9 of the Credit Agreement is hereby amended by inserting
the following to the first sentence of clause (a) thereof: (1) “(x)” immediately
prior to “with a purchase price or a Fair Market Value”, (2) by changing
“$5,000,000” to “$7,500,000”, (3) “and (y) is not located in an area identified
as a special flood hazard area by the Federal Emergency Management Agency or
other applicable agency in accordance with the Flood Insurance Laws” immediately
following the as-amended “$7,500,000” and (4) replacing the word “promptly” with
“subject to the terms of the Intercreditor Agreement, promptly notify the
Collateral Agent of such acquisition (which such notification the Collateral
Agent shall post to the Platform for the Lenders) and promptly (but in no event
sooner than five Business Days from the date of the posting of such notice)”.

 

SECTION Two – Conditions to Effectiveness.

 

(a)       This Amendment shall become effective on the date (the “Amendment
Effective Date”) when each of the following conditions shall have been satisfied
(other than with respect to the amendments in Section 1(b) hereof, as set forth
in Section 2(b) below):

 

(1)           the Borrowers, the Administrative Agent, each Consenting Lender
(which such Consenting Lenders shall constitute Required Lenders prior to giving
effect to the Amendment), each Issuing Lender and each Additional Lender shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered such counterpart to the Administrative Agent;

 

(2)           the Administrative Agent shall have received a certificate, in
form and substance reasonably satisfactory to the Administrative Agent, of the
Parent Borrower dated as of the Amendment Effective Date signed by a Responsible
Officer of the Parent Borrower certifying as to the matters set forth in clauses
(3), (4) and (5) below;

 

(3)           each of the representations and warranties made by any Loan Party
pursuant to the Credit Agreement and any other Loan Document to which it is a
party shall, except to the extent that they relate to a particular date, be true
and correct in all material respects on and as of the Amendment Effective Date
as if made on and as of such date;

 

(4)           the representations and warranties in Section 3 of this Amendment
shall be true and correct in all material respects on and as of the Amendment
Effective Date;

 

(5)           no Default or Event of Default shall have occurred and be
continuing on the Amendment Effective Date or after giving effect to the
effectiveness hereof;

 

(6)           the Parent Borrower shall have delivered to the Administrative
Agent and the Lenders an opinion from each of Debevoise & Plimpton LLP and
Richards, Layton & Finger, P.A., in form and substance reasonably satisfactory
to the Administrative Agent and dated as of the Amendment Effective Date;

 

(7)           the Administrative Agent shall have received all fees and expenses
related to this Amendment to the extent due and payable, including consent fees
equal to (a) for the account of each Consenting Lender, 0.10% of such Lender’s
Commitments after giving effect to this Amendment (provided that such
Commitments for purposes of this clause (a) shall not exceed the amount of such
Lender’s Commitments prior to giving effect to this Amendment) plus (b) for the
account of each Consenting Lender and each Additional Lender, 0.20% of the
difference between such Lender’s Commitments after giving effect to this
Amendment and such Lender’s Commitments prior to giving effect to this
Amendment;

 



 17 

 

 

(8)           the Administrative Agent shall have received all unpaid interest,
commitment fees and L/C Fees accrued up to but not including the Amendment
Effective Date;

 

(9)           the Administrative Agent shall have received (A)(i) true and
complete copies of resolutions of the board of directors or a duly authorized
committee thereof of each of the Loan Parties approving and authorizing the
execution, delivery and performance of this Amendment, and the performance of
the Credit Agreement as amended by this Amendment and (ii) incumbency and the
signature of authorized signatories, in each case, certified as of the Amendment
Effective Date by a Responsible Officer, secretary or assistant secretary of the
Borrowers as being in full force and effect without modification or amendment
and (B) a good standing certificate (or the equivalent thereof) for each of the
Loan Parties from its jurisdiction of formation; and

 

(10)         each Guarantor and each Granting Party (as defined in the ABL GCA)
shall have delivered a duly executed counterpart of the acknowledgment and
consent attached to this Amendment (the “Acknowledgment”) to the Administrative
Agent.

 

(b)      The effectiveness of the amendments set forth in Section 1(b) of this
Amendment shall be subject to the conditions set forth in clause (a) above and
shall also be subject to the receipt of the written consent of the Required
Lenders (as such term is defined in the Term Loan Credit Agreement) under the
Term Loan Credit Agreement to corresponding changes being made in the Term Loan
Credit Agreement and other applicable Term Loan Documents (the parties hereto
acknowledge that such consent was received on August 14, 2018).

 

SECTION Three – Representations and Warranties. As of the date hereof, each of
the Borrowers represents and warrants as follows:

 

(1)           Corporate Existence; Compliance with Law. Each of the Loan Parties
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation, except (other than with
respect to the Borrowers), to the extent that the failure to be in good standing
would not reasonably be expected to have a Material Adverse Effect, (b) has the
legal right to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, except
to the extent that the failure to have such legal right would not be reasonably
expected to have a Material Adverse Effect, (c) is duly qualified as a foreign
corporation or limited liability company and in good standing under the laws of
each jurisdiction where its ownership, lease or operation of property or the
conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing would
not be reasonably expected to have a Material Adverse Effect and (d) is in
compliance with all Requirements of Law, except to the extent that the failure
to comply therewith would not, in the aggregate, be reasonably expected to have
a Material Adverse Effect.

 



 18 

 

 

(2)           Corporate Power; Authorization; Enforceable Obligations. Each of
the Loan Parties has the corporate or other organizational power and authority,
and the legal right, to make, deliver and perform, in the case of each Borrower,
this Amendment and, in the case of each Guarantor and each Granting Party (as
defined in the ABL GCA), the Acknowledgment and each such Loan Party has taken
all necessary corporate or other organizational action to authorize the
execution, delivery and performance thereof. No consent or authorization of,
filing with, notice to or other similar act by or in respect of, any
Governmental Authority or any other Person is required to be obtained or made by
or on behalf of any Loan Party in connection with the execution, delivery,
performance, validity or enforceability of this Amendment, except for consents,
authorizations, notices and filings which the failure to obtain or make would
not reasonably be expected to have a Material Adverse Effect. This Amendment has
been duly executed and delivered by each Borrower and the Acknowledgment has
been duly executed and delivered by each Guarantor and each Granting Party (as
defined in the ABL GCA). This Amendment constitutes a legal, valid and binding
obligation of each Borrower hereto and the Acknowledgment and each other Loan
Document to which any Loan Party is a party which has been executed and
delivered constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, in each case
except as enforceability may be limited by applicable domestic or foreign
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

(3)           No Legal Bar. The execution, delivery and performance of this
Amendment or the Acknowledgment by any of the applicable Loan Parties (a) will
not violate any Requirement of Law or Contractual Obligation of such Loan Party
in any respect that would reasonably be expected to have a Material Adverse
Effect, (b) will not result in, or require the creation or imposition of any
Lien (other than Liens permitted under the Credit Agreement) on any of its
properties or revenues pursuant to any such Requirement of Law or Contractual
Obligation and (c) will not violate any provision of the Organizational
Documents of such Loan Party, except (other than with respect to the Borrowers)
as would not reasonably be expected to have a Material Adverse Effect.

 

(4)           No Default. On the date hereof after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

 

SECTION Four – Replacement of Non-Consenting Lenders; Re-Allocation Among
Lenders. Upon execution of this Amendment by Lenders constituting Required
Lenders and each Issuing Lender and pursuant to and in compliance with the terms
of Section 11.1(g) of the Credit Agreement, each Non-Consenting Lender shall be
replaced and its Loans and other Obligations purchased and assumed by either (x)
an Additional Lender or (y) a Consenting Lender which is willing to acquire new
or increase its outstanding Loans and Commitments, in each case upon the
execution and delivery by such Additional Lender or Consenting Lender, as
applicable, of this Amendment, such that, immediately after giving effect to
this Amendment on the Amendment Effective Date and the assignments described
herein, the Loans and Commitments held by each Additional Lender and Consenting
Lender shall be the amounts allocated thereto by the Lead Arrangers. This
Amendment shall be deemed to be the execution and delivery by (i) such
Non-Consenting Lender, (ii) the Borrower Representative, (iii) the
Administrative Agent, (iv) each Issuing Lender and (v) such Additional Lender or
Consenting Lender, of an Assignment and Acceptance in the form of Exhibit E to
the Credit Agreement.

 



 19 

 

 

SECTION Five – Additional Lenders. Each Lender party hereto which is not a
Lender under the Credit Agreement prior to giving effect to this Amendment
(each, an “Additional Lender”) (i) confirms that it has received a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (iv) agrees that it has become a “Lender”
under, and for all purposes of, the Credit Agreement and the other Loan
Documents, and shall be subject to and bound by the terms thereof, and shall
perform all the obligations of and shall have all rights of a Lender thereunder.

 

SECTION Six – Incremental Facility Increase. Each party hereto agrees that (i)
this Amendment shall constitute a Lender Joinder Agreement under the Credit
Agreement, (ii) this Amendment shall constitute an incremental amendment
contemplated by Subsection 2.6(d)(ii) of the Credit Agreement and (iii) that
each other condition required pursuant to Subsection 2.6 of the Credit Agreement
with respect to the Incremental Facility Increase contemplated hereby shall be
deemed satisfied on and as of the Amendment Effective Date.

 

SECTION Seven – Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any Agent or any
Lender under the Loan Documents, and shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Documents, all of which (including with respect to the
security interests and liens granted to the Agents and the other Secured Parties
under the Loan Documents) are ratified and affirmed in all respects and shall
continue in full force and effect except that, on and after the effectiveness of
this Amendment, each reference to the Credit Agreement or the ABL GCA in the
Loan Documents shall mean and be a reference to the Credit Agreement or the ABL
GCA as amended by this Amendment. Nothing herein shall be deemed to entitle the
Borrowers to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Loan Documents in similar or different circumstances. This Amendment is a
Loan Document executed pursuant to the Credit Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

 

SECTION Eight – Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted under Subsection 11.6 of the Credit Agreement.

 

SECTION Nine – Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 



 20 

 

 

SECTION Ten – Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts (including by
telecopy and other electronic transmission), and all of such counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this Amendment signed by all the parties shall be delivered to the
Borrower Representative and the Administrative Agent.

 

SECTION Eleven – Governing Law, etc. The provisions of the Credit Agreement
under the headings “Governing Law”, “Submission to Jurisdiction; Waivers” and
“Waiver of Jury Trial” are incorporated by reference herein, mutatis mutandis.

 

SECTION Twelve – Significant Modification. For purposes of determining
withholding Taxes imposed under FATCA, since the Third Amendment Effective Date,
the Parent Borrower and the Administrative Agent have treated and shall continue
to treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Credit Agreement and the loans and other credit extensions thereunder for
purposes of FATCA as not qualifying as “grandfathered obligations” within the
meaning of section 1.1471-2(b)(2)(i) of the U.S. Treasury regulations.

 

[Remainder of this page is intentionally left blank.]

 

 21 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

SITEONE LANDSCAPE SUPPLY HOLDING, LLC

as Parent Borrower

         

By:/s/ John T. Guthrie               
Name:  John T. Guthrie
Title:    Executive Vice President, Chief Financial

Officer and Assistant Secretary



         

SITEONE LANDSCAPE SUPPLY, LLC

as OpCo Borrower

         

By: /s/ John T. Guthrie               
Name:  John T. Guthrie
Title:    Executive Vice President, Chief Financial

Officer and Assistant Secretary

   

 



[Signature Page to Sixth Amendment to ABL Credit Agreement]

 

 

 

 

 

UBS AG, STAMFORD BRANCH

as Administrative Agent and Collateral Agent

         

By:/s/ Houssen Daly                 
Name: Houssem Daly
Title:   Associate Director Banking Products Services, US

   

 

[Signature Page to Sixth Amendment to ABL Credit Agreement]

 

 

 

 

 

UBS AG, STAMFORD BRANCH

as Lender and Issuing Lender

         

By:/s/ Houssen Daly                   
Name: Houssem Daly
Title:   Associate Director Banking Products Services, US 

   

 



[Signature Page to Sixth Amendment to ABL Credit Agreement]

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

as Lender

         

By:/s/ Maria Riaz                        

Name: Maria Riaz
Title:  Vice President 

   

 



[Signature Page to Sixth Amendment to ABL Credit Agreement]

 

 

 

 

 

ING CAPITAL LLC

as Lender

         

By:/s/ Tom McCaughey          

Name: Tom McCaughey
Title:   Managing Director

 

 

By:/s/ Michael Kim                   

Name: Michael Kim
Title:   Vice President 

   

 



[Signature Page to Sixth Amendment to ABL Credit Agreement]

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

as Lender

         

By:/s/ Alfred DeGemmis                

Name: Alfred DeGemmis
Title:   VP – Senior Corp. Banking Manager 

   

 

[Signature Page to Sixth Amendment to ABL Credit Agreement]

  

 

 

 

 

 

GOLDMAN SACHS BANK USA

as Lender

         

By:/s/ Ryan Durkin                       

Name: Ryan Durkin
Title:  Authorized Signatory

   



 

[Signature Page to Sixth Amendment to ABL Credit Agreement]

 

 

 

 

 

DEUTSCHE BANK NEW YORK BRANCH

as Lender

         

By:/s/ Marguerite Sutton              

Name: Marguerite Sutton
Title:   Vice President

 

 

By:/s/ Alicia Schug                       

Name: Alicia Schug
Title:   Vice President

   

 



[Signature Page to Sixth Amendment to ABL Credit Agreement]

 

 

 

 

 

BANK OF AMERICA, N.A.

as Lender

         

By:/s/ Bailey E. Falls                    

Name: Bailey E. Falls
Title:   Senior Vice President

   

 

[Signature Page to Sixth Amendment to ABL Credit Agreement]

 

 

 

 

Each Guarantor and each Granting Party (as defined in the ABL GCA) acknowledges
and consents to each of the foregoing provisions of this Amendment. Each
Guarantor and each Granting Party (as defined in the ABL GCA) acknowledges and
agrees that all Obligations with respect to the Commitments and the Loans under
the Credit Agreement as modified by this Amendment shall be fully guaranteed and
secured pursuant to the ABL GCA in accordance with the terms and provisions
thereof.

 



  GUARANTORS AND GRANTING PARTIES:                   SITEONE LANDSCAPE SUPPLY
HOLDING, LLC                           By: /s/ John T. Guthrie       Name: John
T. Guthrie      

Title: Executive Vice President, Chief Financial

Officer and Assistant Secretary

                          SITEONE LANDSCAPE SUPPLY, LLC                        
  By: /s/ John T. Guthrie         Name: John T. Guthrie        

Title: Executive Vice President, Chief Financial

Officer and Assistant Secretary

                          SITEONE LANDSCAPE SUPPLY BIDCO, INC.                  
        By: /s/ John Guthrie         Name: John Guthrie        

Title: Executive Vice President, Chief

Financial Officer and Assistant Secretary

                          LESCO, INC.                           By: /s/ John
Guthrie         Name: John Guthrie        

Title: Executive Vice President, Chief

Financial Officer and Assistant Secretary

 

 

[Signature Page to Sixth Amendment to ABL Credit Agreement]

  

 

 




  GREEN RESOURCE, LLC                     By: /s/ John Guthrie       Name: John
Guthrie       Title: Executive Vice President, Chief       Financial Officer and
Assistant Secretary                     GR4, LLC     By: SiteOne Landscape
Supply, LLC, its sole manager                     By: /s/ John Guthrie      
Name: John Guthrie       Title: Executive Vice President, Chief       Financial
Officer and Assistant Secretary                     HYDRO-SCAPE PRODUCTS, INC.  
                  By: /s/ John Guthrie       Name: John Guthrie       Title:
Executive Vice President, Chief       Financial Officer and Assistant Secretary
                    BISSETT EQUIPMENT CORP.                     By: /s/ John
Guthrie       Name: John Guthrie       Title: Executive Vice President, Chief  
    Financial Officer and Assistant Secretary                     ABS LOGISTICS
LLC                     By: /s/ John Guthrie       Name: John Guthrie      
Title: Executive Vice President, Chief       Financial Officer and Assistant
Secretary  

 

[Signature Page to Sixth Amendment to ABL Credit Agreement]

 

 

 



 

  AMERICAN BUILDERS SUPPLY, INC.                     By: /s/ John Guthrie      
Name: John Guthrie       Title: Executive Vice President, Chief       Financial
Officer and Assistant Secretary                     CANOGA MASONRY SUPPLY, INC.
            By: /s/ John Guthrie       Name: John Guthrie       Title: Executive
Vice President, Chief       Financial Officer and Assistant Secretary          
          MASONRYCLUB, INC.                     By: /s/ John Guthrie       Name:
John Guthrie       Title: Executive Vice President, Chief       Financial
Officer and Assistant Secretary                     ATLANTIC IRRIGATION
SPECIALTIES, INC.                     By: /s/ John Guthrie       Name: John
Guthrie       Title: Executive Vice President, Chief       Financial Officer and
Assistant Secretary                     ATLANTIC IRRIGATION SOUTH, LLC          
          By: /s/ John Guthrie       Name: John Guthrie       Title: Executive
Vice President, Chief       Financial Officer and Assistant Secretary          
          AUTO-RAIN SUPPLY, INC.             By: /s/ John Guthrie       Name:
John Guthrie       Title: Executive Vice President, Chief       Financial
Officer and Assistant Secretary  

 

[Signature Page to Sixth Amendment to ABL Credit Agreement]

 

 

 



 

  LANDSCAPE EXPRESS, INC. (MA)                     By: /s/ John Guthrie      
Name: John Guthrie       Title: Executive Vice President, Chief       Financial
Officer and Assistant Secretary                     LANDSCAPE EXPRESS, INC. (DE)
                    By: /s/ John Guthrie       Name: John Guthrie       Title:
Executive Vice President, Chief       Financial Officer and Assistant Secretary
                    KOPPCO, INC.                     By: /s/ John Guthrie      
Name: John Guthrie       Title: Executive Vice President, Chief       Financial
Officer and Assistant Secretary                     KIRKWOOD MATERIAL SUPPLY,
INC.                     By: /s/ John Guthrie       Name: John Guthrie      
Title: Executive Vice President, Chief       Financial Officer and Assistant
Secretary  

 

[Signature Page to Sixth Amendment to ABL Credit Agreement]

 

 

 

 

SCHEDULE A

 

Commitments and Addresses

 

Lender Commitment

UBS AG, STAMFORD BRANCH
600 Washington Boulevard
Stamford, CT 06901

 

$75,000,000

JPMORGAN CHASE BANK, N.A.
3424 Peachtree Road NE, 23rd Floor

Atlanta, GA 30326

 

$75,000,000

DEUTSCHE BANK AG NEW YORK BRANCH
60 Wall Street
New York, NY 10005

 

$62,250,000

ING CAPITAL LLC
1133 Avenue of the Americas

New York, NY 10036

 

$62,460,000

HSBC BANK USA, NATIONAL ASSOCIATION
452 Fifth Avenue
New York, NY 10018

 

$50,290,000

GOLDMAN SACHS BANK USA
200 West Street
New York, NY 10282

 

$25,000,000

BANK OF AMERICA, N.A.

300 Galleria Pkwy, Suite 800

Atlanta, GA 30339

 

$25,000,000 Total: $375,000,000

  

 

